Detailed Action
Summary
1. This office action is in response to the amendment filed on January 06, 2021. 
2. Applicant has canceled claims 2, 4, 11 and 13.
3. Applicant has amended claims 1, 3, 5-10, 12 and 14-15. Claims 1 and 8 are amended herein to incorporate the allowable subject matter of claim 4 and an intervening claim 2 respectively. Claim 10 is amended to incorporate the allowable subject matter of claim 11 and intervening claim 13. 
4. Claims 1, 3, 5-10, 12 and 14-15 are pending and has been examined. 
Drawings
5. The drawings submitted on 12/30/2019 are acceptable.
Notice of Pre-AIA  or AIA  status
6. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
7. Claims 1, 3, 5-10, 12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the corrective action comprises at least one of raising an alarm, shutting down at least part of the electrical heating system, or identifying which of the one or more electrical contacts has a fault by (i) switching on each of the one or more electrical contacts individually, (ii) measuring a second current consumption, and (iii) identifying an electrical contact of the one or more electrical contacts as being faulty if the second current consumption measured when the electrical contact is switched on does not increase."
 In re to claim 8, claim 8 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the corrective action comprises at least one of raising an alarm, shutting down at least part of the electrical heating system, or identifying which of the one or more electrical contacts has a fault by (i) switching on each of the one or more electrical contacts individually, (ii) measuring a second current consumption, and (iii) identifying an electrical contact of the one or more electrical contacts as being faulty if the second current consumption measured when the electrical contact is switched on does not increase.”
In re to claim 10, claim 10 the prior art fails to disclose or suggest the emboldened and italicized features recites “wherein the corrective action comprises at least one of raising an alarm, shutting down at least part of the electrical heating system, or identifying which of the one or more electrical contacts has a fault by (i) switching on each of the one or more electrical contacts individually, (ii) measuring a second current consumption, and (iii) identifying an electrical contact of the one or more electrical contacts as being faulty if the second current consumption measured when the electrical contact is switched on does not increase.”
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 3 and 5-7, claims 3 and 5-7 depend from claim 1, thus are also allowed for the same reasons provided above.
In re to claim 9, claim 9 depend from claim 8, thus are also allowed for the same reasons provided above.
In re to claims 12 and 14-15, claims 12 and 14-15 depend from claim 10, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone 
/SISAY G TIKU/
Primary Examiner, Art Unit 2839